Citation Nr: 0834169	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2008.  This matter was 
originally on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDING OF FACT

The veteran's pulmonary disorder is not related to active 
service.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2008 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for VA 
examination and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's April 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in February 2007 and May 2008 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Both letters advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although the May 2008 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2008.  

The veteran's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA examination in May 2008. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran contends that he suffers from a pulmonary 
disorder as a result of his military service.  Specifically, 
the veteran has reported that he was exposed to sulfuric acid 
fumes and Agent Orange from May 1968 to May 1969, asbestos 
from May 1968 to May 1974, and heavy coal smoke from December 
1967 to February 1968.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a pulmonary disorder is factually shown during 
service.  The Board concludes it was not.  

The veteran's service medical records indicate that on 
January 20, 1968, the veteran presented with complaints of 
sore throat, head cold, and chest cold.  Impression was upper 
respiratory infection.  On November 25, 1969, the veteran 
presented with complaints of right side chest pain.  Physical 
examination revealed clear lungs and no chest cage 
tenderness.  On November 27, 1972, the veteran presented with 
complaints of sore throat, stuffy nose, and tightness in 
chest.  It was noted that the veteran smoked 1 pack per day.  
The impression was upper respiratory infection with 
bronchitis.  A chest x-ray taken November 30, 1972 was within 
normal limits.  A chest x-ray taken in February 1973 was also 
normal.  The veteran presented on September 14, 1973 with 
complaints of cough, runny nose, and headache.  Impression 
was bad cold.  

The Board cannot conclude a "chronic" pulmonary condition 
was incurred during service.  Treatment for upper respiratory 
infections and colds cannot be considered chronic pulmonary 
disorders without some indication that a chronic pulmonary 
disorder exists.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1974 and the date of onset of 
symptomatology, service connection is not warranted under 
38 C.F.R. § 3.303(b).  SSA records, VA treatment records, and 
private medical records indicate that the veteran reported 
has been diagnosed with emphysema and COPD with onset 
occurring in 1992.  The medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

As for statutory presumptions, applicable law provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

The veteran served in Vietnam during the Vietnam Era and so 
is presumed to have been exposed to an herbicide agent (e.g., 
Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii).  The 
regulations, however, do not provide presumptive service 
connection for emphysema or COPD based on exposure to Agent 
Orange. 38 C.F.R. § 3.307, 3.309 (2006).  Thus, service 
connection based on presumptive service connection is not 
warranted. 

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit (Circuit Court) 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  When a disease is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current pulmonary disorder.  As noted above, 
the veteran has been diagnosed with emphysema and COPD.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between a current disability and 
military service.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure. M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  

The veteran's service personnel records indicate that his 
occupation was that of an automobile mechanic, and more 
specifically a wheel vehicle mechanic.  As noted above, some 
of the major occupations involving exposure to asbestos 
include servicing of friction products (such as brake 
linings).  Thus, the Board finds that the veteran's 
contentions regarding potential in-service exposure to 
asbestos while serving as a wheeled vehicle mechanic are 
plausible. Therefore, for the purpose of this adjudication, 
the Board concedes that it is likely that the veteran was 
exposed to asbestos in service.  

However, mere exposure to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  Hickson, 12 Vet. App. at 247.

In this case, no medical professional has ever related the 
veteran's pulmonary disorders to his military service, 
including any asbestos or Agent Orange exposure.  The May 
2008 VA examiner opined that the veteran's lung disorders 
were less than likely as not related to asbestos exposure 
during active military service.  The VA examiner stated that 
the veteran had mild obstructive ventilatory defect (COPD) 
which was more than likely as not related to his long-term 
smoking history/cigarette abuse.

Service medical records as well as post-service medical 
records all indicate a long history of tobacco use.  A 
September 1984 private medical record authored by Dr. F.D.M. 
stated, "He must d/c cigarettes.  In February 1993, Dr. 
F.D.M. again stated, "He must d/c smoking."  A March 2004 
private medical record notes tobacco abuse.  A March 2006 VA 
treatment record noted that the veteran smoked one pack per 
day times 35 years. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a pulmonary disability 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


